Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 1, line 2, before both forward and reverse, change “the” (both occurrences) to --a--. 

EXAMINER'S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuji et al. (US Pat. Pub. No. US 2014/0064752 A1) discloses an image forming apparatus comprising a drive transmission device, the drive transmission device comprising: a motor, a pulley, a metal belt, a drive gear, a driven gear, and a detector; a photosensitive drum to be driven by the drive transmission device; and the pulley having a crowned portion.
Yamaguchi (US Pat. Pub. No. US 2018/0264857 A1) discloses an image forming apparatus comprising a drive transmission device, the drive transmission device comprising: a motor, a drive gear, a swing gear, a first gear member, and a second gear member.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the control unit, in a case where the rotation unevenness measured by the measurement unit does not meet a condition indicating a limit of the rotation unevenness, causes the swing gear to swing to the second position by forward rotation of the motor, which causes drive force to be transmitted to the driven shaft via the belt and driven pulley; and in a case where the rotation unevenness meets the condition, causes the swing gear to swing to the first position by reverse rotation of the motor, which causes drive force to be transmitted to the driven shaft via the drive gear, the swing gear, the idle gear and the driven gear” as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 31, 2022